PER CURIAM.
This case arises from the bankruptcy filing of the Popkin & Stern law firm. Ronald Lurie was a general and managing partner of the firm. The bankruptcy trustee obtained a deficiency judgment against Ronald. The Lurie’s assets included a painting, “Apache Renegades,” liquidated for $203,059. Ronald’s wife, Nancy Fendell Lurie, and her two sons, Michael Lurie and Ryan Lurie, contested the valuation of the ownership interests in the proceeds from the painting’s sale. The bankruptcy court concluded Ronald and Nancy jointly owned an 87.4% interest in the painting, and awarded Nancy 43.7% of the net proceeds from the painting’s sale. The court found Michael and Ryan had no ownership interest in the painting. The Bankruptcy Appellate Panel (BAP) affirmed. In re Popkin & Stern, 292 B.R. 910 (E.D.Mo.2003). Nancy, Michael, and Ryan Lurie appeal. Having carefully considered the record, the briefs, and the applicable law, we affirm on the basis of the BAP’s thorough, published opinion. See 8th Cir. R. 47B.